DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Objections
Claim 10 is objected to because of the following informalities:  Applicant recites the limitation “subjected to a pressure of 0.1 MPa placing at least one item…” which should read “subjected to a pressure of 0.1 MPa; placing at least one item…”.  Appropriate correction is required.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 2, 10 and 11 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.

Claim 2 recites the limitation “of which the walls are not thick enough to withstand the vacuum if the insulator had a crush strength such that its volume would reduce by more -1 bar” which is indefinite for the term “if” which makes the limitation of unclear if a crush strength such that the volume of the insulator would reduce by more than 10% when the enclosure was evacuated.  Furthermore, “a crush strength” has already been antedated in claim 1, from which claim 2 depends, making it unclear if there are different crush strengths.  

Claim 10 recites the limitations “at least one piece of equipment intended to operate…” in line 7 as well as “placing at least one item of equipment inside the enclosure” in line 18 which renders the claim indefinite for being unclear if the equipment of lines 7 and 18 are the same or not.  Based on the Applicant’s disclosure as best understood by the Examiner, the limitation of line 18 will be examined as “placing the at least one piece of equipment inside the enclosure” for purposes of examination.

Claim 10 recites the limitation “removing a sheet metal panel that forms part of a wall of the enclosure or that constitutes a wall of the enclosure” in lines 19-20, which is indefinite for being unclear if there is a step of first adding the sheet metal panel, and then removing it.

Claim 11 recites the limitation “filling the interior space with the thermal insulation and evacuating to a pressure below atmospheric pressure” which is indefinite for being unclear what structure is being evacuated to a pressure below atmospheric pressure.  Based on the Applicant’s disclosure as best understood by the Examiner, the limitation will be examined as “filling the interior space with the thermal insulation and evacuating 

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was 

Claims 1-5, 7-9 and 11 is/are rejected under 35 U.S.C. 103 as being unpatentable over Gibbon (US 2006/0260357), hereinafter referred to as Gibbon, in view of Allen et al. (US 2003/0203149), hereinafter referred to as Allen, in view of Bracque et al. (US 6,202,305), hereinafter referred to as Bracque, and in further view of Poulin et al. (US 2018/0299199), hereinafter referred to as Poulin.

Regarding claim 1, Gibbon teaches a thermally insulated enclosure (Fig. 1, comprising 10; see paragraph 0061, “Furthermore, the distillation column modules are "cold boxes" further comprising insulation for the distillation columns contained therein.”) having an interior space (space between enclosure and distillation columns within the enclosures; see paragraph 0061), the thermally insulated enclosure comprising:
at least one outer surface that is planar (see planar surfaces which make up the enclosure in Fig. 1);
at least one piece of equipment (distillation column; see abstract) intended to (distillation columns are known to operate at cryogenic temperatures) operate at a 
wherein the enclosure comprises a container (made up of 20, 24, 16 and 28) that is a parallelepipedal box of standardized dimensions (dimensions shown in Fig. 1) designed for transporting goods,

Gibbon does not teach wherein the interior space of the enclosure is configured to operate at a pressure below atmospheric pressure and be at least partially filled with thermal insulation,
wherein the thermal insulation comprises, in respect of at least three-quarters of a volume of the interior space, a multitude of spherical beads made of thermally insulating material and which are hollow,
wherein the spherical beads have a diameter of at most 1 mm and have a crush strength such that the volume of an entity formed by the multitude of spherical beads would reduce by at most 10% when the entity made up of the multitude of beads are subjected to a pressure of 0.1 MPa.

Allen teaches an enclosure (Fig. 6B) with an interior space (location where the “Microsphere insulation” is) and configured to operate at a pressure below atmospheric pressure (see paragraph 0039 which teaches that the interior space is evacuated and paragraph 0010 teaches wherein “ ‘evacuated’ means pressure below ambient”) and be at least partially filled (filled 100% to the top as seen in Fig. 6B);
“As used herein "microspheres" or "microsphere particles" or "particles" means hollow bubbles or beads that help to reduce thermal conduction.”),
wherein the spherical beads have a diameter of at most 1 mm (.1-500 micrometers; see paragraph 0012, “Microspheres are in the size range 0.1 to 500 µm”) and have a crush strength (implicit crush strength associated with the microspheres made of glass; see paragraph 0012) such that the volume of an entity (all of the microspheres make up an entity of glass microspheres) formed by the multitude of spherical beads would reduce by at most 10% (no reduction in volume of the entity due to elimination of compactness problem; see paragraph 0038 states “Microsphere insulation’s inherent properties of high crush strength and ability to flow combine to prevent the compaction problem…”) when (intended use) the entity made up of the multitude of beads are subjected to a pressure of 0.1 MPa (see paragraph 0010, where the pressure within the evacuated space is discussed as “Any pressure below ambient is considered evacuated.  By evacuating the form, gaseous conduction is greatly reduced.  Any level of evacuation may be used, depending on the preferred insulation level.  Some example pressures include less than 760 mm Hg, less than 1 mm Hg, less than 0.1 mm Hg, less than 10.sup.-3 mm Hg, less than 10.sup.-5 mm Hg and all individual values and ranges therein.”).


Furthermore, due to the microspheric insulation comprised of glass filling the interior space which has no compaction and a high crush strength (as taught by Allen in paragraph 0038) the thermally insulated enclosure of Gibbon, modified by Allen, would be configured to operate at a pressure below atmospheric pressure which is interpreted as any pressure below atmospheric pressure, if even only a miniscule amount and by modifying the enclosure to have any amount of pressure below atmospheric pressure will provide the predictable result of further insulating the equipment within the enclosure from the ambient atmosphere surrounding the enclosure.

Allen does not teach wherein the box is metal or is equipped at least at one corner with a grab component allowing the enclosure to be lashed down and transshipped.



Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the Applicant’s claimed invention to have modified the parallelepidal box taught by Gibbon, as modified, to be constructed of metal in order to provide the predictable result of optimizing strength of the box as well as protecting the equipment within the box.

Poulin teaches a cold box which includes framework including a plurality of lifting lugs (60; see paragraph 0111) for lifting the framework in to position at an erecting site of the coldbox.

Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the Applicant’s claimed invention to have modified the corners of the box taught by Gibbon, as modified, to include lifting lugs such as the ones taught by Poulin, in order to provide the predictable result of aiding with transport of the box for transportation as well as erecting of the box at an installation site.

Regarding claim 2, Gibbon, as modified, teaches the thermally insulated enclosure having walls that sufficiently thick to operate as claimed as far as can be discerned (see that the enclosure is disclosed as being operational and not be crushed). 

Regarding claim 3, Gibbon, as modified, teaches the thermally insulated enclosure according to Claim 1, of parallelepipedal shape (see shape of 20, 14, 16 and 28).

Regarding claim 4, Gibbon, as modified, teaches the thermally insulated enclosure according to Claim 1, and wherein the spherical beads are made of glass as already taught by Allen in claim 1 within paragraph 0012.

Regarding claim 5, Gibbon, as modified, teaches the thermally insulated enclosure according to Claim 1, however does not teach having a minimum volume of 12 m3.

The volume of the insulated enclosure is considered a result effective variable in that the larger the volume, the larger the equipment or more equipment can fit within the enclosure with the tradeoff of greater cost.  Accordingly, one of ordinary skill in the art before the effective filing date of the invention would have optimized, by routine experimentation, volume of the enclosure to have a minimum volume of 12 m3 in order to produce the predictable result of increasing the allowable space for equipment, and equipment size, to fit within the enclosure which will allow for higher production or optimized space saving, (In re Boesch, 617 F.2d. 272, 205 USPQ 215 (CCPA 1980)) since it has been held that where the general conditions of the claim are disclosed in the prior art, discovering the optimum or workable ranges involves only routine skill in the art. (In re Aller, 105 USPQ 223). “[W]here the general conditions of a claim are disclosed in the prior art, it is not inventive to discover the optimum or workable ranges by routine In re Aller, 220 F.2d 454, 456, 105 USPQ 233, 235 (CCPA 1955). The discovery of an optimum value of a known result effective variable, without producing any new or unexpected results, is within the ambit of a person of ordinary skill in the art. See In re Boesch, 205 USPQ 215 (CCPA 1980) (see MPEP § 2144.05, II.). “[W]here the general conditions of a claim are disclosed in the prior art, it is not inventive to discover the optimum or workable ranges by routine experimentation.” See In re Aller, 220 F.2d 454, 456, 105 USPQ 233, 235 (CCPA 1955). The discovery of an optimum value of a known result effective variable, without producing any new or unexpected results, is within the ambit of a person of ordinary skill in the art. See In re Boesch, 205 USPQ 215 (CCPA 1980) (see MPEP § 2144.05, II.).

Regarding claim 7, Gibbon, as modified, teaches the thermally insulated enclosure according to Claim 1, wherein the equipment is a phase separator (see paragraph 0004, “high pressure column”)

Regarding claim 8, Gibbon, as modified, teaches the thermally insulated enclosure according to Claim 7, wherein the equipment is a column (paragraph 0004, “high pressure column”)

Regarding claim 9, Gibbon, as modified, teaches a method for filling the thermally insulated enclosure according to Claim 1, the method comprising the steps of: 
placing at least one item of equipment inside the enclosure (high pressure column of paragraph 0004 is within the enclosure); 

closing the enclosure (Fig. 1 of Gibbon shows the enclosure closed therefore implicitly teaches that the enclosure was closed or else heat infiltration would occur).

Gibbon does not explicitly teach at least partially evacuating the interior space inside the enclosure, however Allen explicitly teaches evacuating the space within the enclosure discussed, in claim 1, in paragraph 0040 (“The microspheres are poured into the annular space and the space evacuated…”)

It would have been obvious to one of ordinary skill in the art before the effective filing date of the Applicant’s claimed invention to have modified Gibbon, as modified, to include the step of at least partially evacuating the interior space as taught by Allen, in order to provide the predictable result of decreasing the amount of heat infiltration from the ambient atmosphere surrounding the enclosure, thereby improving the efficiency of the equipment which operate at cryogenic temperatures.

Regarding claim 11, Gibbon, as modified, teaches a method of separation at a temperature below 0°C by distillation (using high and low pressure columns which operate at cryogenic temperatures; see Abstract and paragraph 0004), using the thermally insulated enclosure according to Claim 1, the method comprising the step of filling the interior space with the thermal insulation (spherical beads are the thermal insulation as already taught by Allen in Claim 1, where the microspheres fill the interior 

Gibbon does not explicitly teach at least partially evacuating the interior space inside the enclosure, however Allen explicitly teaches evacuating the space within the enclosure discussed, in claim 1, in paragraph 0040 (“The microspheres are poured into the annular space and the space evacuated…”), wherein evacuation using a vacuum inherently brings the pressure down below atmospheric pressure.

It would have been obvious to one of ordinary skill in the art before the effective filing date of the Applicant’s claimed invention to have modified Gibbon, as modified, to include the step of at least partially evacuating the interior space as taught by Allen, in order to provide the predictable result of decreasing the amount of heat infiltration from the ambient atmosphere surrounding the enclosure, thereby improving the efficiency of the equipment which operate at cryogenic temperatures.

Claim 10 is/are rejected under 35 U.S.C. 103 as being unpatentable over Gibbon (US 2006/0260357), hereinafter referred to as Gibbon, in view of Allen et al. (US 2003/0203149), hereinafter referred to as Allen, in view of Bracque et al. (US 5,349,827), hereinafter referred to as Bracque, in view Clodic et al. (US 2010/0162756), hereinafter referred to as Clodic.

“Furthermore, the distillation column modules are "cold boxes" further comprising insulation for the distillation columns contained therein.”) 
an interior space (space between enclosure and distillation columns within the enclosures; see paragraph 0061), the thermally insulated enclosure comprising:
at least one outer surface that is planar (see planar surfaces which make up the enclosure in Fig. 1);
at least one piece of equipment (distillation column; see abstract) intended to (distillation columns are known to operate at cryogenic temperatures) operate at a temperature below 0°C disposed entirely within the interior space of the thermally insulated enclosure;

Gibbon does not teach wherein the interior space of the enclosure is configured to operate at a pressure below atmospheric pressure and be at least partially filled with thermal insulation,
wherein the thermal insulation comprises, in respect of at least three-quarters of a volume of the interior space, a multitude of spherical beads made of thermally insulating material and which are hollow,
wherein the spherical beads have a diameter of at most 1 mm and have a crush strength such that the volume of an entity formed by the multitude of spherical beads would reduce by at most 10% when the entity made up of the multitude of beads are subjected to a pressure of 0.1 MPa;


Allen teaches an enclosure (Fig. 6B) with an interior space (location where the “Microsphere insulation” is) and configured to operate at a pressure below atmospheric pressure by at least partially evacuating the interior space inside the enclosure (see paragraph 0039 which teaches that the interior space is evacuated and paragraph 0010 teaches wherein “ ‘evacuated’ means pressure below ambient”) and be at least partially filled (filled 100% to the top as seen in Fig. 6B);
wherein the thermal insulation comprises, in respect of at least three-quarters of a volume (Fig. 6B, see how microsphere insulation takes up entire space within the enclosure) of the interior space, a multitude of spherical beads (Fig. 6B, (Microsphere insulation”) made of thermally insulating material and which are hollow (Paragraph 0012, “As used herein "microspheres" or "microsphere particles" or "particles" means hollow bubbles or beads that help to reduce thermal conduction.”),
wherein the spherical beads have a diameter of at most 1 mm (.1-500 micrometers; see paragraph 0012, “Microspheres are in the size range 0.1 to 500 µm”) and have a crush strength (implicit crush strength associated with the microspheres made of glass; see paragraph 0012) such that the volume of an entity (all of the microspheres make up an entity of glass microspheres) formed by the multitude of spherical beads would reduce by at most 10% (no reduction in volume of the entity due to elimination of compactness problem; see paragraph 0038 states “Microsphere insulation’s inherent properties of high crush strength and ability to flow combine to prevent the compaction problem…”) when (intended use) the entity made up of the “Any pressure below ambient is considered evacuated.  By evacuating the form, gaseous conduction is greatly reduced.  Any level of evacuation may be used, depending on the preferred insulation level.  Some example pressures include less than 760 mm Hg, less than 1 mm Hg, less than 0.1 mm Hg, less than 10.sup.-3 mm Hg, less than 10.sup.-5 mm Hg and all individual values and ranges therein.”).

Therefore, in view of Allen, it would have been obvious to one of ordinary skill in the art before the effective filing date of the Applicant’s claimed invention to have substituted the insulation taught by Gibbon which fills the evacuated space, with microspheric hollow insulation as taught by Allen in order to provide the predictable result of eliminating any compaction which the insulation of Gibbon may experience while still providing insulation to the components within the enclosure.  By eliminating the compaction of the insulation due to gravity and thermal changes, the microspheric insulation improves initial and longterm thermal performance as taught by Allen in paragraph 0038).  
Furthermore, due to the microspheric insulation comprised of glass filling the interior space which has no compaction and a high crush strength (as taught by Allen in paragraph 0038) the thermally insulated enclosure of Gibbon, modified by Allen, would be configured to operate at a pressure below atmospheric pressure which is interpreted as any pressure below atmospheric pressure, if even only a miniscule amount and by modifying the enclosure to have any amount of pressure below atmospheric pressure 

Allen, as modified, does not teach wherein filling the enclosure with the multitude of spherical beads is done so through an opening formed by removing a sheet metal panel that forms part of a wall of the enclosure or that constitutes a wall of the enclosure.

Clodic teaches wherein cold boxes (See Fig. 4) are known to be formed of sheet metal (see paragraph 0083; “FIG. 4 illustrates the surface of the structure as if it were flat. In fact, the structure is typically made up of sheet metal plates strengthened by vertical posts, horizontal beams and braces placed diagonally, it being possible for these to be inside and/or outside of the structure.”).

Bracque teaches a cold box (Fig. 3, 10) which is filled with insulation (perlite) by way of before closing the cold box using a cover, filling the cold box with the insulation (see column 3, lines 26-47, ”before closure (by a cover) of the casing 10, the internal volume of this latter is filled with solid insulation 13, typically perlite”) covers are known to be applied and removed for the purpose of providing closure and access.
Therefore, it would have been obvious to one of ordinary skill in the art, before the effective filing date of the Applicant’s claimed invention, to have modified Gibbon, as modified, such that the cold box was formed of sheet metal on all sides in order to provide the predictable result of taking advantage of the mechanical strength offered by metal as well as it’s workability.
. 
Response to Arguments
Applicant's arguments filed 2/1/2022, with respect to claim 6 not being rejected in the prior action mailed on 11/1/2021 and included in the claims received on 2/1/2022 have been fully considered but they are not persuasive since in fact, claim 6 was rejected in the action mailed on 11/1/2021 and the Applicant had not addressed in the response.  Therefore, amending claim 1 to include the limitations of claim 6 results in newly amended claim 1 being rejected in view of Bracque et al. (US 6,202,305) and Poulin et al. (US 2018/0299199) discussed in the action above.








Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ERIK MENDOZA-WILKENFELD whose telephone number is (571)272-9674. The examiner can normally be reached M-F: 10-6.  Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.  If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jianying Atkisson can be reached on (571) 270-7740. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.  Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/ERIK MENDOZA-WILKENFELD/Examiner, Art Unit 3763                                                                                                                                                                                                        
/JOHN F PETTITT, III/Primary Examiner, Art Unit 3763